DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayama [US Pub# 2018/0272543].

Regarding claim 1: Kayama discloses an end effector exchange device comprising:
a first adapter (211); and
a second adapter (311),
one of the first adapter or the second adapter being attached to a robot arm or a transport device, and an end effector (330) being attached to another one of the first adapter or the second adapter, wherein a slide portion (211a, 211b,240a, 240b, see fig 3) of the first adapter is fitted into a slot (see fig 7) of the second adapter,
a ball (243a, 243b) is disposed between a cam member (340a, 340b, 314a, 314b) supported by the slide portion and an opening edge portion constituting the slot, the ball is configured to advance toward or retreat from an engagement groove of the opening edge portion by movement of the cam member, and
by operating a release button (240a, 240b) connected integrally with the cam member and also sliding the first adapter (211) and the second adapter (311) relative to each other, the ball retreats, and the first adapter and the second adapter are separated from each other ([0049]).

Regarding claim 2: Kayama discloses wherein the slide portion having a T-shaped cross section (211a, 211b) is fitted into the slot having a T shape (see fig 7).

Regarding claim 3: Kayama discloses wherein the cam member (340a, 340b, 314a, 314b) is connected to a guide rod (322a) supported movably in a longitudinal direction of the slide portion.

Regarding claim 4: Kayama discloses wherein the cam member includes a cam portion and a ball receiving groove (341b), the cam portion (343a, 343b) is formed of an inclined part inclined with respect to a moving direction of the guide rod, and a parallel part parallel to the moving direction of the guide rod, and the parallel part is positioned between the inclined part and the ball receiving groove (341b).

Regarding claim 6: Kayama discloses wherein a shape of a wall surface of the engagement groove is formed by causing two flat surfaces (341b, 343b) to intersect each other and rounding an intersection portion of the two flat surfaces.

Allowable Subject Matter
Claims 5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    717
    526
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658